 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDMatlock Truck Body and TrailerCorp.and DistrictLodge 155 of the International Association of Ma-chinists and Aerospace Workers,AFL-CIO. Case26-CA-4579April 24, 1973DECISION AND ORDERBY MEMBERSFANNING. KENNEDY, AND PENELLOUpon a charge filed on December 11, 1972, byDistrict Lodge 155 of the International Association ofMachinists and Aerospace Workers, AFL-CIO, here-in called the Union, and duly served on MatlockTruck Body and Trailer Corp., herein called the Re-spondent, the General Counsel of the National LaborRelations Board, by the Acting Regional Director forRegion 26, issued a complaint on December 29, 1972,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 25, 1972,following a Board election in Case 26-RC-3758 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; t and that, commencingon or about November 27, 1972, andat all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On January 8, 1973, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On January 17, 1973, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 23,'Official notice is takenof therecord in the representation proceeding,Case 26-RC-3758,,as the term"record"isdefined in Secs. 102 68 and102.69(f) of the Board'sRules and Regulations,Series 8, as amended. Ac-cordingly,we denytheRespondent'srequest that the affidavits ofRespondent's employeestaken by theBoard agent be made a part of therecords inCase 26-RC-3758 or Case 26-CA-14579 SeeLTV Electrosystems,Inc,166 NLRB938, enfd. 388 F.2d 683 (C.A. 4, 1968);Golden AgeBeverageCo, 167 NLRB 151, enfd. 415 F.2d 26 (C A 5,1969);Intertype Co v Penello,269 F Supp. 573 (D C. Va., 1967);FollettCorp,164 NLRB 378, enfd. 397F.2d 91 (C.A. 7, 1968); Sec 9(d) of the NLRA. The response to the NoticeTo Show Cause,called answer of the Respondent,infra,filed inCase 26-Ca-4579 is part of the pleadingsin that case and thereforethe affidavitsattached thereto are consideredto be apartof the recordtherein1973, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause, calledanswerof Respondent, in which it incorporated byreference its earlieranswer of Respondent to Motionfor Summary Judgment, with attached affidavits.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard hasdelegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makesthe following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice to Show Cause, the Respondent attacks thevalidity of the election which resulted in the certifica-tion of the Union and requests a hearing on the issuesraised by the Board's allegedly improper sustaining ofthe challenges to three ballots and refusing to allow aneligible employee to vote. The General Counsel con-tends that the Respondent is attempting to relitigatethe sameissueswhich the Board had previously de-termined in the representation case, 26-RC-3758, andwhich do not require a hearing.The record in Case 26-RC-3758, in pertinent part,reflects that in its Decision, Order, and Direction ofSecond Election issued on June 22, 1971 (191 NLRB407), the Board set aside the first election held pur-suant to the Regional Director's Decision and Direc-tion of Election of June 9, 1970, and directed a secondelection in the unit found to be appropriate by theRegional Director.' The tally of ballots issued afterthe election held on July 13, 1972, disclosed that ofapproximately 136 eligible voters, 59 cast votes for,and 55'against,theUnion, with 6 challenged. TheRespondent filed timely objections to conduct affect-ing the results of the election. After investigation, dur-ing which all parties were afforded the opportunity tosubmit evidence bearing on the issue, the RegionalDirector issued, on August 25, 1972, his Second Sup-plemental Decision and Certification of Representa-tive in which he sustained the challenges to four of thesix challenged ballots, overruled the Respondent's ob-jections in their entirety, and certified the Union.Thereafter, the Respondent filed a timely petition forreview of the Regional Director's rulings sustainingthe challenges to three of the four challenged ballotsand overruling the objections with respect to the at-tempt by employee Terry, who was not on the eligibil-ity list, to vote and with respect to alleged coercive2In its answer,the Respondent admits the appropriate unit203 NLRB No. 14 MATLOCK TRUCK BODY & TRAILER CORP.I l lremarks made by union proponents. On October 17,1972, the Board denied the Respondent's petition asit raised no substantial issues warranting review.In its response to the Notice To Show Cause, theRespondent now requests that it be given the opportu-nity at a hearing to furnish proof and submit testimo-ny in support of the issues raised by the threechallenged ballots and the attempt of employee Terryto vote. The Respondent had the opportunity to liti-gate and did litigate these issues in the underlyingrepresentation case.Where, as found herein, the is-sues were not substantial and did not warrant review,an evidentiary hearing is not required or warranted.3It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.4All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.5We shall, accordingly, grant the Motionfor Summary Judgment.6On the basis of the entire record, the Board makesthe following:to points outside the State of Tennessee, and duringthe same period, purchased and received goods val-ued in excess of $50,000 directly from points locatedoutside the State of Tennessee.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act toassertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDDistrict Lodge 155 of the International Associationof Machinists and Aerospace Workers, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.III.UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe followingemployeesof theRespondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All productionand maintenance employees,including working foremen,parts clerks, materialhandling employees,inspectors,truck driversand janitorsemployed bythe Respondent at its1070 ViscoDrive,Nashville,Tennessee,location,excluding all office clerical employees,salesmen,technical and professional employees, guardsand supervisors as definedin the Act.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a corporation doingbusiness inNashville, Tennessee, where it is engaged in the man-ufacture, sale, and service of truck bodies and in thesale and service of truck trailers. During the past 12months, Respondent, in the course and conduct of itsbusinessoperations at Nashville, Tennessee, sold andshipped products valued in excess of $50,000 directly3Stan Schulte Electric, Inc,197 NLRB No 88.SeePittsburgh Plate Glass Co. v. N L R B.,313 U.S. 146, 162 (1941); Rulesand Regulations of the Board,Secs.102.67(f)and 102 69(c)5 In its answer to the complaint, the Respondent denies that it is an em-ployer engaged in commerce within the meaning of Sec. 2(7) of the Act andassumes that the Union is a labor organization within the meaning of Sec2(5) of the Act. These matters were litigated and determined in representationCase 26-RC-3758 and may not be relitigated herein.6In so doing,we have also considered the affidavits attached to the answerof Respondent herein2.The certificationOn July 13, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 26, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 25, 1972, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request ToBargain andRespondent's RefusalCommencing on or about October 31, 1972, and atall times thereafter, the Unionhas requested the Re-spondentto bargaincollectively withit as the exclu- 112DECISIONSOF NATIONALLABOR RELATIONS BOARDsive collective-bargaining representative of all the em-ployees in the above-described unit.Commencing onor about November27, 1972,and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse,to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly,we find that the Respondent has,since November27, 1972,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit,and that,by suchrefusal,Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above,occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit,and, if an understanding is reached, em-body suchunderstanding in a signed agreement.In order to insure that the employees in the appro-priateunit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company,Inc.,136 NLRB 785;Com-merce Company d/b/a/ Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600(C.A. 5), cert. denied 379 U.S.817;Burnett ConstructionCompany,149 NLRB 1419,1421, enfd.350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Matlock Truck Body and Trailer Corp. is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.District Lodge 155 of the International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees, in-cluding working foremen,parts clerks,material han-dling employees,inspectors,truck drivers and janitorsemployed by the Respondent at its 1070 Visco Drive,Nashville,Tennessee,location,excluding all officeclerical employees,salesmen,technical and profes-sional employees, guards and supervisors as definedin the Act,constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since August 25, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about November 27, 1972, andat all times thereafter,to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit,Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act,and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent,MatlockTruck Body and TrailerCorp.,Nashville,Tennessee,its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages,hours,and other terms and condi-tions of employment with District Lodge 155 of theInternational Association of Machinists and Aero-space Workers,AFL-CIO,as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All production and maintenance employees,including working foremen, parts clerks,materialhandling employees,inspectors,truck drivers MATLOCK TRUCK BODY & TRAILER CORP.113and janitors employed by the Respondent at its1070 Visco Drive, Nashville, Tennessee, location,excluding all office clerical employees,salesmen,technical and professional employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Nashville, Tennessee, location copiesof the attached notice marked "Appendix."Copiesof said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices arenot altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.terms and conditions of employment with Dis-trict Lodge 155 of the International AssociationofMachinists and Aerospace Workers, AFL-CIO, asthe exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or relatedmanner in-terfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them bySection7 of the Act.WE WILL, upon request, bargain with the above-namedUnion,as the exclusive representative ofall employees in the bargaining unit describedbelow,with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached,embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesincluding working foremen, parts clerks, mate-rial handling employees, inspectors, truck driv-ers and janitors employed by the Respondentat its1070 Visco Drive, Nashville,Tennessee,location,excluding all office clerical employ-ees, salesmen,technical and professional em-ployees, guards and supervisors as defined inthe Act.MATLOCKTRUCKBODYAND TRAILER CORP.(Employer)7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively con-cerning ratesof pay,wages,hours, and otherDatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis, Tennes-see 38103, Telephone 901-534-3161.